IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 12, 2008
                                     No. 07-50942
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

EFRAIN GONZALES-TORRES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CR-194-1


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Efrain Gonzales-Torres appeals his sentence for unlawfully reentering the
United States following deportation. We find no error and affirm.
       Gonzales-Torres argues that the district court committed procedural error
by failing adequately to explain its reasons for the sentence. He asserts that the
district court was required to explain why it rejected his arguments that his
personal circumstances rendered the case outside “the mine run” of illegal
reentry cases and his prior conviction was too old to justify a 16-level


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50942

enhancement. See Rita v. United States, 127 S. Ct. 2456 (2007). Because
Gonzales-Torres did not assert his claim of procedural error in the district court,
we review it for plain error. See United States v. Campos-Maldonado, 531 F.3d
337, 339 (5th Cir. 2008). He must demonstrate (1) error, (2) that is clear and
obvious, and (3) that affects substantial rights. Id. If these conditions are met,
we should correct the error only if it seriously affects the fairness, integrity, or
public reputation of judicial proceedings. Id.
      Although Rita stated that the district court “will normally” explain why
it has rejected the defendant’s arguments, the Supreme Court did not mandate
that a sentencing court state its reasons for rejecting a defendant’s specific
arguments for a lower sentence. 127 S. Ct. at 2468-69. The sentencing judge is
required only to “set forth enough to satisfy the appellate court that he has
considered the parties’ arguments and has a reasoned basis for exercising his
own legal decisionmaking authority.” Id. The district court heard Gonzales-
Torres ’s arguments for a lesser sentence at two different hearings, referred to
the Defendant’s reason for returning to the United States, but still concluded
that the offense was serious enough to justify the Guidelines sentence. The
district court stated enough to satisfy Rita’s obligation.
      Gonzales-Torres also suggests that the district court may have improperly
applied a presumption that a Guidelines sentence was reasonable. See id. at
2465. In support, Gonzales-Torres points only to the Government’s response to
his objections to the pre-sentencing report.      The Government argued that
Gonzales-Torres ’s case fell within the “heartland” of Guidelines cases and a
within-guidelines sentence would be presumptively reasonable.            However,
nothing in the record suggests that the district court simply applied such a
presumption. Instead, the district court stated legally sufficient reasons for
imposing the particular sentence in Gonzales-Torres ’s case. No procedural error
by the district court has been shown, plain or otherwise.



                                         2
                                 No. 07-50942

      Gonzales-Torres also argues that his sentence is unreasonable because
the Guidelines sentencing range was greater than necessary to accomplish the
sentencing goals of 18 U.S.C. § 3553(a), in light of the following: the staleness
of his sixteen-year-old prior conviction; his lawful conduct since his prior
conviction; his allegedly commendable reason for returning to this country; and
his supposedly convincing reason that he would not return to the United States
in the future. We give great deference to sentences falling within the Guidelines
range if the district court gives proper weight to the Guidelines and the
Section 3553(a) factors. Campos-Maldonado, 531 F.3d at 338. Such sentences
are presumptively reasonable. Id. In this case, the district court noted several
times that it considered the Guidelines and the factors in Section 3553(a) in
determining the sentence. The court concluded that Gonzales-Torres ’s offense
was serious, warranting a sentence within the Guidelines range.
      In Campos-Maldonado, the defendant also was convicted of illegal reentry
and received a sixteen-level enhancement for a prior conviction.         Id.   As
Gonzales-Torres does here, Campos-Maldonado asserted in the district court
that the Guidelines sentencing range was excessive, in part because of his lawful
conduct since the time of the prior conviction and because it was not likely that
he would attempt to return again. Id. We noted “that the district court was
aware of Campos’s arguments for a non-guidelines sentence based on his
particular circumstances.” Id. at 339. We concluded that, to “the extent that
Campos argues generally that the sentence is unreasonable based on the factors
that he did present to the district court, we discern no reason to disturb the
district court’s exercise of its discretion.”   Id.   As in Campos-Maldonado,
Gonzales-Torres has not demonstrated that the district court abused its
discretion by imposing a sentence at the bottom of the Guidelines range.
      AFFIRMED.




                                       3